Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 recites “pseudo-emotion of a vehicle.” Vehicles are machines and do not have pseudo-emotion. For examination purpose, the examiner interpret “pseudo-emotion of a vehicle” as “pseudo-emotion of a vehicle experienced by a driver.”
Claims 2-9 are also rejected under section 112(b) for depending from a rejected base claim. Appropriated correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9074544B2 to Noumura et al. (hereinafter, Noumura).
Regarding claim 1, Noumura discloses:
a pseudo-emotion generation method of generating a pseudo-emotion of a vehicle including a wheel, the method comprising {col. 8, line 18: the vehicle has wheels; “of generating a pseudo-emotion of a vehicle” is a description of an intended use that does not results in a structural difference, and therefore has no patentable weight (MPEP 2111.02(II)}:  
obtaining a tire force which is an external force exerted on the wheel from a ground surface {col. 12, lines 24, 25: the forward and rearward drive forces and the lateral force are expressed by a tire friction circle};
	deriving an emotion evaluation index as a rating of a pseudo-emotion of the vehicle; generating the pseudo-emotion based on the derived emotion evaluation index, wherein the emotion evaluation index includes a positive evaluation index as a rating of a positive emotion {col. 5, lines 40-42: the index may include an index that is found by causing a degree of change of the travel characteristic (pseudo-emotion of the vehicle) based on the change of the longitudinal acceleration component; positive evaluation index as a rating of a positive emotion is implied in relation to the intended use},  
in deriving the emotion evaluation index, the positive evaluation index is derived based on the obtained tire force in such a manner that the larger the tire force is, the higher the positive evaluation index is {col. 12, lines 24-30:  where the forward and rearward (longitudinal) drive forces and the lateral force (tire forces) are expressed by a tire friction circle, the accelerating-side acceleration and the decelerating-side acceleration are reflected in the vehicle's travel characteristic (from which the positive evaluation index is derived); the manner that the larger the tire force is, the higher the positive evaluation index is, is implied in relation to the intended use}. 
Regarding claim 2, which depends from claim 1, Noumura further discloses:
in obtaining the tire force, a longitudinal force component exerted on the wheel from the ground surface in a longitudinal direction and a lateral force component exerted on the wheel from the ground surface in a lateral direction are obtained as the tire force, and in deriving the emotion evaluation index, the positive evaluation index is derived based on both the longitudinal force component and the lateral force component {col. 12, lines 24-30}.
Regarding claim 3, which depends from claim 2, Noumura further discloses:
in deriving the emotion evaluation index, the positive evaluation index derived is higher when both the longitudinal force component and the lateral force component are generated than when only the longitudinal force component or the lateral force component is generated {col. 12, lines 24-30; designating more positive combination is implied in relation to the intended use}.
Regarding claim 4, which depends from claim 2, Noumura further discloses:
in deriving the emotion evaluation index, the positive evaluation index is maximum when both the longitudinal force component and the lateral force component are generated {col. 12, lines 24-30; designating maximum positive combination is implied in relation to the intended use}.
Claim 5, which depends from claim 1, has limitations: the emotion evaluation index includes a negative evaluation index as a rating of a negative emotion, and in generating the pseudo-emotion, an overall evaluation index of the pseudo-emotion is derived based on the positive evaluation index and the negative evaluation index.
Adoption of negative evaluation index of the pseudo-emotion does not make any structural difference and thus is implied in relation to the intended use of generating a pseudo-emotion of a vehicle. Therefore claim 5 is rejected with the same reason for claim 1. 
Regarding claim 10, Noumura discloses:
a travel evaluation method of making an evaluation related to travel of a vehicle including a wheel, the method comprising {col. 8, line 18: the vehicle has wheels; “of making an evaluation related to travel of a vehicle” is a description of an intended use that does not results in a structural difference, and therefore has no patentable weight (MPEP 2111.02(II)}: 
obtaining a tire force which is an external force exerted on the wheel from a ground surface; and deriving an evaluation index related to travel of the vehicle, wherein the evaluation index includes a positive evaluation index as a rating of a positive evaluation related to travel of the vehicle, and in deriving the evaluation index, the positive evaluation index is derived based on the obtained tire force in such a manner that the larger the tire force is, the higher the positive evaluation index is {col. 12, lines 24, 25; col. 5, lines 40-42; col. 12, lines 24-30}.
Regarding claim 11, Noumura discloses:
a travel evaluation system configured to make an evaluation related to travel of a vehicle including a wheel, the system comprising: a tire force obtaining section that obtains a tire force which is an external force exerted on the wheel from a ground surface; and an evaluation index deriving section that derives an evaluation index related to travel of the vehicle, wherein the evaluation index includes a positive evaluation index as a rating of a positive evaluation related to travel of the vehicle, and the evaluation index deriving section derives the positive evaluation index based on the tire force obtained by the tire force obtaining section in such a manner that the larger the tire force is, the higher the positive evaluation index is {col. 8, line 18; col. 12, lines 24, 25; col. 5, lines 40-42; col. 12, lines 24-30}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noumura in view of US 20150127240 A1 to Nozawa.
Claim 6, which depends from claim 5, has the limitation:
in deriving the emotion evaluation index, the negative evaluation index is derived based on an up-down vibration value representing vibration of the vehicle in an upward/downward direction. 
Noumura does not teach this limitation. Nozawa remedies this and teaches in paragraphs [0135], [0189]: when the movable body travels on the poor road, the vibration of the front wheel 2 and the rear wheel 3 is large as compared to the case in which the movable body 100A travels on the general paved road, the change in the amount of stroke (up-down) of the front suspension and the rear suspension increases; as the auxiliary information, the relation between the friction circle and the wheel force as shown may be displayed, or the numerical value indicating the wheel force may be displayed.
.
 Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noumura.
Regarding claim 7, which depends from claim 1, Noumura further teaches:
in deriving the emotion evaluation index, instantaneous values of the emotion evaluation index are derived at different time points based on an input parameter used for determining the emotion evaluation index, and the emotion evaluation index is set in such a manner that a change over time in the emotion evaluation index is reduced as compared to a change over time in the derived instantaneous value {brief description of drawings: fig. 10 shows change of an index based on an instantaneous sports index; fig. 11 illustrates a time integral (change over time is reduced) of the deviation between the instantaneous sports index and the indicated sports index}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time integral feature of Noumura with the described invention of Noumura so that change of emotion evaluation index is slower than the change of instantaneous value to simulate the feeling of the driver because a human driver’s feeling averages instantaneous changes.
Regarding claim 8, which depends from claim 1, Noumura further teaches:
in deriving the emotion evaluation index, the emotion evaluation index derived at a time point is corrected based on a past emotion evaluation index derived before the time point {col.13, lines 18-24: the instantaneous sports index obtained from the changes in acceleration increases and decreases; however, the indicated sports index is maintained in a stepwise fashion (correction based on past)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the index correction feature of Noumura with the described invention of Noumura in order to simulate the feeling of the driver because a human driver’s feeling depends on the immediate past experience.
Claim 9, which depends from claim 8, has the limitation:
in deriving the emotion evaluation index, the emotion evaluation index derived at the time point is more influenced by a first past emotion evaluation index derived before the time point than by a second past emotion evaluation index derived before derivation of the first past emotion evaluation index.
While Noumura does not teach this limitation explicitly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Noumura so that the index closer in time is more influential in order to simulate the feeling of the driver because a human driver’s feeling is more influenced by an event closer in time. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-6175772-B1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        



/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661